DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-9, 14-15 and 18-21 are pending.


Claim Objections
Claim 1 is objected to because of the following informalities:  
As per claim 1, lines 1 and 6: “CAD” and “CPU” are acronyms and their meanings should be defined upon their initial use, for example “computer aided design (CAD)”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a computer program that is not a statutory category.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over McCloskey et al. (‘McCloskey’ hereinafter) (Publication Number 20020026385) in view of Yamamoto (Publication Number 20140324904) and further in view of Haley et al. (‘Haley’ hereinafter) (Publication Number 20160147843).

As per claim 1, McCloskey teaches
A design support system for supporting design using a CAD system referring to a similar part database configured to store similar part data associating a model number of a display part that is able to be displayed on a display as a part included in a drawing for design according to CAD data with a similar part to the display part, the design support system comprising: (see abstract and background; part catalog and part category references stored in a database, activate a part in a CAD drawing display and to retrieve part data pertaining to that part from the database, paragraph [0046]; note that both Yamamoto and Haley disclose similar part as shown below)
a CPU, wherein the CPU is configured to receive input of a selecting operation of selecting the display part included in the drawing for design displayed on the display and to obtain a model number of a selected display part selected by the selecting operation, (part catalog and part category references stored in a database, activate a part in a CAD drawing display and to retrieve part data pertaining to that part from the database, paragraph [0046])
[…].
McCloskey does not explicitly indicate “the CPU is configured to search the similar part database for the similar part corresponding to the model number of the selected display part, […]”.
However, Yamamoto discloses “the CPU is configured to search the similar part database for the similar part corresponding to the model number of the selected display part, […]” (similar part search, paragraph [0060]; display model tree, search parameters include model-name match, paragraph [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey and Yamamoto because using the steps claimed would have given those skilled in the art the tools to improve the invention by save time by allowing searches for similar parts or items in a design system (Yamamoto, paragraph [0008]. This gives the user the advantage of being able to more quickly and efficiently produce designs.
Neither McCloskey nor Yamamoto explicitly indicate “and to cause the display to display information of the similar part included in a search result, and in a case where a plurality of similar parts corresponding to the model number of the selected display part have been searched by the CPU, the CPU causes the display to display information of the plurality of similar parts”.
However, Haley discloses “and to cause the display to display information of the similar part included in a search result, and in a case where a plurality of similar parts corresponding to the model number of the selected display part have been searched by the CPU, the CPU causes the display to display information of the plurality of similar parts” (similar parts filtered and displayed with properties, paragraph [0078]; search attribute can include part number, paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey, Yamamoto and Haley because using the steps claimed would have given those skilled in the art the tools to improve the invention by enabling users to organize, view, and locate a design part across multiple different products/platforms (Haley, paragraph [0007]). This gives the user the advantage of faster and more efficient access to desired information.

As per claim 2, McCloskey teaches
the similar part data further includes a category of the similar part, […] (category references are associated with part references, paragraph [0046]).
Neither McCloskey nor Yamamoto explicitly indicate “and the CPU causes the display to display the category of the similar part included in the search result”.
However, Haley discloses “and the CPU causes the display to display the category of the similar part included in the search result” (similar parts filtered by category and displayed with properties, paragraph [0078]; search attributes, paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey, Yamamoto and Haley because using the steps claimed would have given those skilled in the art the tools to improve the invention by enabling users to organize, view, and locate a design part across multiple different products/platforms (Haley, paragraph [0007]). This gives the user the advantage of faster and more efficient access to desired information.

As per claim 3, 
McCloskey does not explicitly indicate “the similar part data further includes a shape of the similar part, the CPU obtains shape data of the selected display part, and the CPU searches the similar part database for the similar part including shape data similar to the shape data of the selected display part, […]”.
However, Yamamoto discloses “the similar part data further includes a shape of the similar part, the CPU obtains shape data of the selected display part, and the CPU searches the similar part database for the similar part including shape data similar to the shape data of the selected display part, […]” (similar part shapes and search, paragraphs [0008],[0030],[0060]-[0061]; display model tree, search parameters include geometric similarity and model-name match, paragraph [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey and Yamamoto because using the steps claimed would have given those skilled in the art the tools to improve the invention by save time by allowing searches for similar parts or items in a design system (Yamamoto, paragraph [0008]. This gives the user the advantage of being able to more quickly and efficiently produce designs.
Neither McCloskey nor Yamamoto explicitly indicate “and causes the display to display the information of the similar part included in a search result”.
However, Haley discloses “and causes the display to display the information of the similar part included in a search result” (similar parts filtered and displayed with properties, paragraph [0078]; search attributes, paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey, Yamamoto and Haley because using the steps claimed would have given those skilled in the art the tools to improve the invention by enabling users to organize, view, and locate a design part across multiple different products/platforms (Haley, paragraph [0007]). This gives the user the advantage of faster and more efficient access to desired information.

As per claim 4,
McCloskey does not explicitly indicate “in a case where the similar part corresponding to the model number of the selected display part has not been searched by the CPU: the CPU obtains the shape data of the selected display part; and the CPU searches the similar part database for the similar part including the shape data similar to the shape data of the selected display part, […]”.
However, Yamamoto discloses “in a case where the similar part corresponding to the model number of the selected display part has not been searched by the CPU: the CPU obtains the shape data of the selected display part; and the CPU searches the similar part database for the similar part including the shape data similar to the shape data of the selected display part, […]” (search based on attributes such as numbers and part types, paragraph [0008], where type is equivalent to category; similar part shapes and search, paragraphs [0008],[0030],[0060]-[0061]; display model tree, search parameters include geometric similarity and model-name match, paragraph [0061]; note that McCloskey also teaches category of part references at paragraph [0046],[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey and Yamamoto because using the steps claimed would have given those skilled in the art the tools to improve the invention by save time by allowing searches for similar parts or items in a design system (Yamamoto, paragraph [0008]. This gives the user the advantage of being able to more quickly and efficiently produce designs.
Neither McCloskey nor Yamamoto explicitly indicate “and causes the display to display the information of the similar part included in a search result”.
However, Haley discloses “and causes the display to display the information of the similar part included in a search result” (similar parts filtered and displayed with properties, paragraph [0078]; search attributes, paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey, Yamamoto and Haley because using the steps claimed would have given those skilled in the art the tools to improve the invention by enabling users to organize, view, and locate a design part across multiple different products/platforms (Haley, paragraph [0007]). This gives the user the advantage of faster and more efficient access to desired information.

As per claim 5,
McCloskey does not explicitly indicate “the similar part data further includes a category of the similar part, the CPU is configured to identify the category of the similar part, and the CPU searches the similar part database for the shape data of the similar part, the shape data of the similar part matching the shape data of the selected display part which is obtained by the CPU from among shape data of similar parts corresponding to the category of the similar part which is identified by the CPU, […]”.
However, Yamamoto discloses “the similar part data further includes a category of the similar part, the CPU is configured to identify the category of the similar part, and the CPU searches the similar part database for the shape data of the similar part, the shape data of the similar part matching the shape data of the selected display part which is obtained by the CPU from among shape data of similar parts corresponding to the category of the similar part which is identified by the CPU, […]” (search based on attributes such as numbers and part types, paragraph [0008], where type is equivalent to category; similar part shapes and search, paragraphs [0008],[0030],[0060]-[0061]; display model tree, search parameters include model-name match, paragraph [0061]; note that McCloskey also teaches category of part references at paragraph [0046],[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey and Yamamoto because using the steps claimed would have given those skilled in the art the tools to improve the invention by save time by allowing searches for similar parts or items in a design system (Yamamoto, paragraph [0008]. This gives the user the advantage of being able to more quickly and efficiently produce designs.
Neither McCloskey nor Yamamoto explicitly indicate “and causes the display to display the information of the similar part included in a search result”.
However, Haley discloses “and causes the display to display the information of the similar part included in a search result” (similar parts filtered and displayed with properties, paragraph [0078]; search attributes, paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey, Yamamoto and Haley because using the steps claimed would have given those skilled in the art the tools to improve the invention by enabling users to organize, view, and locate a design part across multiple different products/platforms (Haley, paragraph [0007]). This gives the user the advantage of faster and more efficient access to desired information.

As per claim 6,
McCloskey does not explicitly indicate “the similar part database further stores similar part category data associating a category of the display part with the category of the similar part, the CPU obtains a category of the selected display part, and the CPU searches the similar part database for the category of the similar part, the category of the similar part corresponding to the category of the selected display part, and identifies the category of the similar part from a search result”.
However, Yamamoto discloses “the similar part database further stores similar part category data associating a category of the display part with the category of the similar part, the CPU obtains a category of the selected display part, and the CPU searches the similar part database for the category of the similar part, the category of the similar part corresponding to the category of the selected display part, and identifies the category of the similar part from a search result” (search based on attributes such as numbers and part types, paragraph [0008], where type is equivalent to category; similar part shapes and search, paragraphs [0008],[0030],[0060]-[0061]; display model tree, search parameters include model-name match, paragraph [0061]; note that McCloskey also teaches category of part references at paragraph [0046],[0050]; note that Haley teaches research result as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey and Yamamoto because using the steps claimed would have given those skilled in the art the tools to improve the invention by save time by allowing searches for similar parts or items in a design system (Yamamoto, paragraph [0008]. This gives the user the advantage of being able to more quickly and efficiently produce designs.

As per claim 7,
McCloskey does not explicitly indicate “the CAD data includes character string data identifying the display part included in the drawing for design, and for the selected display part, the CPU obtains, as the model number of the selected display part, an extracted character string extracted from the character string data identifying the selected display part according to a specific rule”.
However, Yamamoto discloses “the CAD data includes character string data identifying the display part included in the drawing for design, and for the selected display part, the CPU obtains, as the model number of the selected display part, an extracted character string extracted from the character string data identifying the selected display part according to a specific rule” (search based on attributes such as numbers and part types, paragraph [0008]; similar part shapes and search, paragraphs [0008],[0030],[0060]-[0061]; display model tree, search parameters include model-name match, paragraph [0061], where search parameters could be considered a rule).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey and Yamamoto because using the steps claimed would have given those skilled in the art the tools to improve the invention by save time by allowing searches for similar parts or items in a design system (Yamamoto, paragraph [0008]. This gives the user the advantage of being able to more quickly and efficiently produce designs.

As per claim 9,
McCloskey does not explicitly indicate “the similar part data includes a plurality of pieces of specification information of the similar part, and the CPU causes the display to display, for each similar part, the plurality of pieces of specification information of the similar part included in the search result, alongside names of the plurality of pieces of specification information”.
However, Yamamoto discloses “the similar part data includes a plurality of pieces of specification information of the similar part, and the CPU causes the display to display, for each similar part, the plurality of pieces of specification information of the similar part included in the search result, alongside names of the plurality of pieces of specification information” (search based on attributes such as numbers and part types, paragraph [0008]; similar part shapes and search, paragraphs [0008],[0030],[0060]-[0061]; display model tree, search parameters include model-name match, paragraph [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey and Yamamoto because using the steps claimed would have given those skilled in the art the tools to improve the invention by save time by allowing searches for similar parts or items in a design system (Yamamoto, paragraph [0008]. This gives the user the advantage of being able to more quickly and efficiently produce designs.

As per claim 15,
Neither McCloskey nor Yamamoto explicitly indicate “the CPU obtains model numbers of all display parts included in the drawing for design, which is displayed on the display, and the CPU searches the similar part database for similar parts corresponding to the model numbers of all of the display parts, and causes the display to display the information of the similar parts included in a search result”.
However, Haley discloses “the CPU obtains model numbers of all display parts included in the drawing for design, which is displayed on the display, and the CPU searches the similar part database for similar parts corresponding to the model numbers of all of the display parts, and causes the display to display the information of the similar parts included in a search result” (similar parts filtered and displayed with properties, paragraph [0078]; search attributes, paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey, Yamamoto and Haley because using the steps claimed would have given those skilled in the art the tools to improve the invention by enabling users to organize, view, and locate a design part across multiple different products/platforms (Haley, paragraph [0007]). This gives the user the advantage of faster and more efficient access to desired information.

As per claim 18,
Neither McCloskey nor Yamamoto explicitly indicate “the CPU searches a coupled display part coupled to the selected display part, and causes the display to display information of the coupled display part”.
However, Haley discloses “the CPU searches a coupled display part coupled to the selected display part, and causes the display to display information of the coupled display part” (parts filtered and displayed with properties, paragraph [0078]; search attributes, paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey, Yamamoto and Haley because using the steps claimed would have given those skilled in the art the tools to improve the invention by enabling users to organize, view, and locate a design part across multiple different products/platforms (Haley, paragraph [0007]). This gives the user the advantage of faster and more efficient access to desired information.

As per claim 19,
Neither McCloskey nor Yamamoto explicitly indicate “the CPU performs a re-search for the similar part according to a specification set by a specification setting operation”.
However, Haley discloses “the CPU performs a re-search for the similar part according to a specification set by a specification setting operation” (similar parts filtered and displayed with properties, paragraph [0078]; search attributes, paragraph [0076]; note that the searches could always be performed multiple times).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey, Yamamoto and Haley because using the steps claimed would have given those skilled in the art the tools to improve the invention by enabling users to organize, view, and locate a design part across multiple different products/platforms (Haley, paragraph [0007]). This gives the user the advantage of faster and more efficient access to desired information.

As per claim 20, McCloskey teaches
A design support method for supporting design using a CAD system, the design support method comprising the steps of: (see abstract and background)
referring to a similar part database which stores similar part data associating a model number of a display part that is able to be displayed on a display as a part included in a drawing for design according to CAD data with a similar part to the display part; (part catalog and part category references stored in a database, activate a part in a CAD drawing display and to retrieve part data pertaining to that part from the database, paragraph [0046])
receiving input of a selecting operation of selecting the display part included in the drawing for design displayed on the display, and obtaining a model number of a selected display part selected by the selecting operation; (part catalog and part category references stored in a database, activate a part in a CAD drawing display and to retrieve part data pertaining to that part from the database, paragraph [0046])
[…].
McCloskey does not explicitly indicate “and searching the similar part database for the similar part corresponding to the model number of the selected display part, […]”.
However, Yamamoto discloses “and searching the similar part database for the similar part corresponding to the model number of the selected display part, […]” (similar part search, paragraph [0060]; display model tree, search parameters include model-name match, paragraph [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey and Yamamoto because using the steps claimed would have given those skilled in the art the tools to improve the invention by save time by allowing searches for similar parts or items in a design system (Yamamoto, paragraph [0008]. This gives the user the advantage of being able to more quickly and efficiently produce designs.
Neither McCloskey nor Yamamoto explicitly indicate “and causing the display to display information of the similar part included in a search result, wherein in a case where a plurality of similar parts corresponding to the model number of the selected display part have been searched, causing the display to display information of the plurality of similar parts”.
However, Haley discloses “and causing the display to display information of the similar part included in a search result, wherein in a case where a plurality of similar parts corresponding to the model number of the selected display part have been searched, causing the display to display information of the plurality of similar parts” (similar parts filtered and displayed with properties, paragraph [0078]; search attribute can include part number, paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey, Yamamoto and Haley because using the steps claimed would have given those skilled in the art the tools to improve the invention by enabling users to organize, view, and locate a design part across multiple different products/platforms (Haley, paragraph [0007]). This gives the user the advantage of faster and more efficient access to desired information.

As per claim 21,
A design support program causing a computer to function as the design support system according to claim 1.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCloskey et al. (‘McCloskey’ hereinafter) (Publication Number 20020026385) in view of Yamamoto (Publication Number 20140324904) and further in view of Haley et al. (‘Haley’ hereinafter) (Publication Number 20160147843) and further in view of Fayfield (Publication Number 20040050929).

As per claim 8,
Neither McCloskey, Yamamoto nor Haley explicitly indicate “when the extracted character string does not satisfy a character string format that is able to be taken by the model number of the selected display part, the CPU causes the display to display a model number setting screen prompting for setting the character string data”
However, Fayfield discloses “when the extracted character string does not satisfy a character string format that is able to be taken by the model number of the selected display part, the CPU causes the display to display a model number setting screen prompting for setting the character string data” (paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey, Yamamoto, Haley and Fayfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for better data entry to reduce errors. This gives the user the advantage of not wasting time and resources entering the wrong information.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCloskey et al. (‘McCloskey’ hereinafter) (Publication Number 20020026385) in view of Yamamoto (Publication Number 20140324904) and further in view of Haley et al. (‘Haley’ hereinafter) (Publication Number 20160147843) and further in view of Arai et al. (‘Arai’ hereinafter) (Publication Number 20030097642).

As per claim 14,
Neither McCloskey, Yamamoto nor Haley explicitly indicate “the CPU receives input of a similar part selecting operation of selecting the model number of the similar part displayed on the display; and the CPU is configured to replace, on the CAD data, the selected display part with the similar part corresponding to the model number selected by the similar part selecting operation”.
However, Arai discloses “the CPU receives input of a similar part selecting operation of selecting the model number of the similar part displayed on the display; and the CPU is configured to replace, on the CAD data, the selected display part with the similar part corresponding to the model number selected by the similar part selecting operation” (paragraph [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McCloskey, Yamamoto, Haley and Arai because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to implement design changes in a team environment by having improved workflow processes (Arai, paragraphs [0008]-[0009]). This gives the user the advantage of saving time and effort in making design changes.


Response to Arguments
Applicant’s arguments, see page 10, filed 11/23/2020, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 3 and 14 have been withdrawn. 

Applicant’s arguments with respect to claims 1-9, 14-15 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the newly added Haley reference, in combination with earlier cited references, teaches the amended claim language as shown above.
It is noted that the applicant argues that “model name” in Yamamoto is not equivalent to “model number” and that claim 22 teaches that the model number is a part manufacturer model number that “contains a number that indicates an attribute of the display part of the similar part” (applicant arguments, page 14). However, claim 22 was cancelled in the supplemental response filed 11/25/2020 and therefore it is not clear how this argument can be maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198